           Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


JAHINNSLERTH OROZCO, 13284 Kenny
Road, Woodbridge, VA 22193,
                     Plaintiff,
      v.

                                                   Case No. 1:19-cv-3336
CHRISTOPHER A. WRAY, Director of the
Federal Bureau of Investigation, in his
official capacity, 935 Pennsylvania Avenue,        DEMAND FOR JURY TRIAL
NW, Washington, D.C. 20535,

and

WILLIAM P. BARR, Attorney General of
the United States, in his official capacity, 950
Pennsylvania Avenue, NW, Washington, D.C.
20530,
                     Defendants.




                                       COMPLAINT


1. This suit seeks to put an end to civil rights injuries that the Federal Bureau of
      Investigations (“FBI”) has committed in violation of Section 508 of the Rehabilitation
      Act of 1973 (Section 508), 29 U.S.C. § 794d. The FBI has a policy and practice of
      procuring, maintaining, and using desktop, mobile, and web-based software applications
      without regard for the longstanding accessibility standards required by Section 508. The
      FBI’s failure to comply with these standards prevents blind employees such as Plaintiff
      from effectively and independently using screen access software to access critical
      systems that the FBI requires use of for employment.

2. The FBI has procured, maintained, and is using software systems that Plaintiff
     Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 2 of 11




   Jahinnslerth Orozco, a blind federal employee, and other disabled federal employees,
   cannot use to access information in a manner that is comparable to the access enjoyed by
   nondisabled colleagues. Blind employees use many accessible computer software
   programs and websites by deploying keyboards in conjunction with screen access
   software that converts visual screen information into synthesized speech or into braille
   through a connected refreshable display. Unless the design of software applications
   follows well-established accessibility standards, blind persons may be unable to gain
   equal access to and use of that technology.

3. Despite Mr. Orozco’s repeated reports of inaccessible technology and despite his ongoing
   attempts to get the FBI to provide accessible technology as required by the law, the FBI
   continues to develop, procure, maintain, and use inaccessible electronic and information
   technology. Mr. Orozco has exhausted administrative remedies with respect to these
   violations.

4. Mr. Orozco faces irreparable harm, as the FBI’s use of this inaccessible electronic and
   information technology has the effect of limiting Mr. Orozco’s employment opportunities
   and his ability to do his job effectively. Rather than being able to work alongside his
   sighted colleagues, Mr. Orozco is relegated to relying upon alternative accommodations
   and methods that do not allow him to independently use the FBI’s critical software
   systems.

5. Mr. Orozco seeks declaratory and injunctive relief, compensatory damages, reasonable
   attorneys’ fees and costs, as well as other appropriate relief as determined by this court,
   for the FBI’s violations of his rights.


                            JURISDICTION AND VENUE
6. This Court has jurisdiction pursuant to 28 U.S.C. §§ 451, 1331, 1343, and 2201. This action
   is authorized and instituted pursuant to subsection (f)(3) of Section 508, 29 U.S.C.
   § 794d(f)(3), which incorporates by reference Section 706 of Title VII of the Civil Rights

                                   — 2 —
                        COMPLAINT [CASE NO. 1:19-CV-3336]
      Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 3 of 11




   Act of 1964, 42 U.S.C.§ 2000e-5(e)(3), and pursuant to Section 102 of the Civil Rights Act
   of 1991, 42 U.S.C. § 1981a.

7. Defendants' primary places of business are in Washington, D.C., where their headquarters
   are located.

8. The acts and injuries complained of herein occurred in Washington, D.C.

9. Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because Defendants have
   their headquarters in this district, because Defendants do business in this district, and
   because the acts complained of that constitute violations of Section 508 occurred in this
   district.


                                        PARTIES
10. Plaintiff Jahinnslerth Orozco is a resident of Arlington, Virginia and is employed full time
   in the District of Columbia.

11. Mr. Orozco is blind and is thus an individual with a disability as defined by Section 7 of
   the Rehabilitation Act of 1973, 29 U.S.C. § 705(20). As a blind computer user, Mr. Orozco
   uses screen access software that converts digital information to synthesized speech.

12. Mr. Orozco is currently employed as an Intelligence Analyst for the FBI. He has worked
   there as an analyst since July 15, 2012.

13. The FBI is a division of the U.S. Department of Justice, an executive agency of the
   United States Government subject to the accessibility requirements of Section 508, 29
   U.S.C. § 794d(a)(1).

14. The FBI and the Department of Justice have their headquarters and principal places of
   business in Washington, D.C.

15. Christopher A. Wray is the current Director of the FBI, and is sued in his official capacity.

16. William P. Barr is the current Attorney General of the United States, and is sued in his

                                   — 3 —
                        COMPLAINT [CASE NO. 1:19-CV-3336]
      Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 4 of 11




   official capacity.


                        ADMINISTRATIVE PROCEDURES
17. On April 29, 2019, Plaintiff Jahinnslerth Orozco timely filed a complaint alleging
   violations of Section 508 with the FBI, as prescribed by 29 U.S.C. § 794d(f)(2), 28 C.F.R.
   § 39.170(d)(4), and 29 C.F.R. § 1614.106(a).

18. On May 9, 2019, upon receiving notice that his complaint had been accepted, Mr. Orozco
   filed a courtesy copy of his complaint with the Accessibility Program Office of the Office
   of the Chief Information Officer (“OCIO”).

19. By letter dated August 7, 2019, the FBI issued a final agency decision to dismiss
   Mr. Orozco’s complaint filed subject to the requirements of 29 U.S.C. § 794d(f)(2), 28
   C.F.R. § 39.170(d)(4), and 29 C.F.R. § 1614.106(a), providing notice that Mr. Orozco had
   90 days to file a civil action.

20. It also directed Mr. Orozco to speak with the OCIO regarding the status of his complaint.

21. To date, Mr. Orozco has not received a report of investigation of his complaint from
   anyone at the FBI.

22. The FBI must furnish such a report within 180 days of receiving such a complaint. 28
   C.F.R. §§ 39.170(f)(1), (g)(1)-(3), & (h); 29 C.F.R. §§ 1614(108(e) & (f).

23. 180 days have elapsed since Mr. Orozco filed his complaint with the FBI.

24. Mr. Orozco has exhausted all administrative procedures required before filing this action
   under 29 C.F.R. §§ 1614.108(g) & 1614.407(b).

25. Mr. Orozco is further empowered to file this action directly under 29 U.S.C. § 794d(f)(3).

26. All conditions precedent to Mr. Orozco’s filing this action have been fulfilled.




                                   — 4 —
                        COMPLAINT [CASE NO. 1:19-CV-3336]
     Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 5 of 11




                              STATEMENT OF FACTS
27. The FBI uses several web-based and other software systems that are inaccessible to blind
   employees who use screen access software.

28. Sentinel is a web-based case management system developed and used by the FBI.

29. Intelligence Analysts and other employees use Sentinel to review and manage case files,
   create and review official communications, and process incoming leads.

30. Because Sentinel is inaccessible, Mr. Orozco cannot perform these vital functions
   efficiently and independently.

31. The FBI could have developed Sentinel to conform to Section 508 standards that would
   have made it accessible to Mr. Orozco and other blind FBI employees, but did not do so.

32. The FBI could have provided Mr. Orozco and other blind employees with an alternative
   means of accessing Sentinel that allowed them to independently use the information and
   data involved, but did not do so.

33. The Enterprise Process Automation System (“EPAS”) is a web-based software system
   developed and used by the FBI.

34. Mr. Orozco and other FBI employees use EPAS to perform administrative tasks such as
   travel requests, expense reimbursement, security alerts, access to applications and
   promotions, and outside work alerts.

35. Many of these functions require Mr. Orozco and other FBI employees to enter sensitive
   personal information.

36. Because EPAS is inaccessible, Mr. Orozco cannot perform these required functions
   efficiently and independently.

37. The FBI could have developed EPAS to conform to Section 508 standards that would
   have made it accessible to Mr. Orozco and other blind FBI employees, but did not do so.


                                  — 5 —
                       COMPLAINT [CASE NO. 1:19-CV-3336]
      Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 6 of 11




38. The FBI could have provided Mr. Orozco and other blind employees with an alternative
   means of accessing EPAS that allowed them to independently use the information and
   data involved, but did not do so.

39. The FBI procured and uses web-based analytics software from Palantir Technologies
   (“Palantir”).

40. FBI analysts use Palantir to tie disparate intelligence resources together, search across
   and manage those resources, and track relationships among disparate entities.

41. Because Palantir is inaccessible, Mr. Orozco cannot perform these vital functions
   efficiently and independently.

42. The FBI could have either required Palantir to make its software conform to Section 508
   standards that would have made it accessible to Mr. Orozco and other blind FBI
   employees, or procured or developed similar software that conformed to those standards,
   but did not do so.

43. The FBI could have provided Mr. Orozco and other blind employees with an alternative
   means of accessing Palantir that allowed them to independently use the information and
   data involved, but did not do so.

44. The Global Mission Analytics (“GMAN”) system is a web-based software system
   developed and used by the FBI.

45. FBI analysts use GMAN to search across internal and external intelligence resources.

46. Because GMAN is inaccessible, Mr. Orozco cannot perform these vital functions
   efficiently and independently.

47. The FBI could have developed GMAN to conform to Section 508 standards that would
   have made it accessible to Mr. Orozco and other blind FBI employees, but did not do so.

48. The FBI could have provided Mr. Orozco and other blind employees with an alternative


                                   — 6 —
                        COMPLAINT [CASE NO. 1:19-CV-3336]
     Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 7 of 11




   means of accessing GMAN that allowed them to independently use the information and
   data involved, but did not do so.

49. The FBI uses Virtual Private Networking (“VPN”) misattribution software to enable
   analysts to securely and anonymously access external data sources without identifying
   that access as coming from the FBI.

50. Because the VPN software is inaccessible, Mr. Orozco cannot independently access those
   data sources, as required for efficient and effective assessment and analysis of
   intelligence information.

51. The FBI could have developed or procured VPN software that conformed to Section 508
   standards that would have made it accessible to Mr. Orozco and other blind FBI
   employees, but did not do so.

52. The FBI could have provided Mr. Orozco and other blind employees with an alternative
   means of securely and anonymously accessing external data sources that allowed them to
   independently use the information and data involved, but did not do so.

53. The FBI uses secure mobile applications that it developed or procured to run on Android
   mobile devices.

54. FBI employees use these mobile applications for messaging, calendars, contact
   management, and other typical and specialized mobile application functions.

55. Because these secure mobile applications are inaccessible, Mr. Orozco and other blind
   FBI employees cannot independently access their functions, as their sighted colleagues
   can.

56. The FBI could have developed or procured secure mobile applications that conformed to
   Section 508 standards that would have made them accessible to Mr. Orozco and other
   blind FBI employees, but did not do so.

57. The FBI could have provided Mr. Orozco and other blind employees with an alternative

                                  — 7 —
                       COMPLAINT [CASE NO. 1:19-CV-3336]
      Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 8 of 11




   means of accessing these secure mobile applications that allowed them to independently
   use the information and data involved, but did not do so.

58. The FBI uses other software systems that it developed or procured for administrative and
   job-specific functions.

59. Because these systems are inaccessible, Mr. Orozco and other blind FBI employees
   cannot independently access their functions, as their sighted colleagues can.

60. The FBI could have developed or procured systems that conformed to Section 508
   standards that would have made them accessible to Mr. Orozco and other blind FBI
   employees, but did not do so.

61. The FBI could have provided Mr. Orozco and other blind employees with an alternative
   means of accessing these systems that allowed them to independently use the information
   and data involved, but did not do so.

62. The FBI has not implemented adequate and effective processes for determining the
   Section 508 compliance of the information technology it develops procures, maintains, or
   uses.

63. The inability by Plaintiff and other disabled federal employees to gain equal access to and
   use of the services, information and data underlying the systems and applications
   described herein is ongoing.


                                  CAUSE OF ACTION
     COUNT I: Violations of Section 508 of the Rehabilitation Act, 29 U.S.C. § 794d
64. Plaintiff incorporates by reference all the allegations of facts maintained in the previous
   paragraphs.

65. The FBI has failed to ensure that the information technology it develops, procures,
   maintains, or uses allows individuals with disabilities who are Federal employees to have



                                   — 8 —
                        COMPLAINT [CASE NO. 1:19-CV-3336]
     Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 9 of 11




   access to and use of information and data that is comparable to the access to and use of
   the information and data by Federal employees who are not individuals with disabilities,
   in violation of 29 U.S.C. 794d(a)(1)(A)(i).

66. Because the harm to individuals with disabilities who are Federal employees is ongoing,
   the FBI’s violation of 29 U.S.C. § 794d continues as of the date of the filing of this
   complaint.

67. Sentinel, EPAS, Palantir, GMAN, and other web-based software systems are web-based
   intranet applications that present web-based intranet information. As such, they are
   subject to the requirements of 36 C.F.R. § 1194.22, which applies to web-based intranet
   and internet information and applications.

68. Those systems, as well as the VPN software, secure mobile applications, and other non-
   web-based systems are also subject to the requirements of 36 C.F.R. § 1194.21, covering
   software applications.

69. Those systems and applications contain a variety of access barriers that prevent equal
   access to and independent use of it by Plaintiff and other blind persons using keyboards
   and screen access software.

70. The FBI had knowledge of or was deliberately indifferent to the inaccessibility of those
   systems and applications for blind users and still chose to develop, procure, maintain, or
   use them.

71. The accessibility standards and requirements under Section 508 are long-standing, well
   established by regulation, and well-known to the FBI, rendering the policies and conduct
   complained of either intentional or deliberately indifferent.

72. As a result of these actions, the FBI has deprived Mr. Orozco of the experiences and
   knowledge afforded to sighted FBI employees.

73. As a result of the FBI’s conduct, Mr. Orozco has suffered and will continue to suffer


                                  — 9 —
                       COMPLAINT [CASE NO. 1:19-CV-3336]
        Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 10 of 11




       discrimination because of his disability.

   74. As a result of the FBI’s conduct, Mr. Orozco has suffered damages.


                                   PRAYER FOR RELIEF
WHEREFORE, Plaintiff Jahinnslerth Orozco respectfully requests that this court:

   a) Issue a declaration of the rights and duties of the respective parties;

   b) Grant a permanent injunction enjoining the FBI from using Sentinel, EPAS, Palantir,
       GMAN, its current VPN software and secure mobile applications, or any other electronic
       and information technology that is not compliant with Section 508 standards unless and
       until such technology is made compliant with those standards;

   c) Order the FBI to:

       1) conduct both automated and user testing of all new and updated technology
          developed, procured, maintained, or used by the FBI for compliance with Section 508
          standards, and

       2) correct any problems discovered through such testing to ensure that persons with
          disabilities have access to information that is equivalent to persons without
          disabilities;

   d) Order the FBI to adopt and implement standard contract language for technology
       purchases that requires compliance with Section 508 standards;

   e) Order the FBI to review, update, publicize, and train its employees regarding its processes
       for employees and members of the public to make Section 508 complaints;

   f) Grant such other injunctive relief as may be appropriate;

   g) Order the FBI to make Mr. Orozco whole by providing economic and non-economic
       compensatory damages in amounts to be proven at trial;



                                      — 10 —
                           COMPLAINT [CASE NO. 1:19-CV-3336]
         Case 1:19-cv-03336-EGS Document 1 Filed 11/05/19 Page 11 of 11




   h) Award Mr. Orozco his reasonable attorneys’ fees, reasonable expert witness fees, and
       other costs of this action;

   i) Award Mr. Orozco pre-judgment and post-judgment interest; and

   j) Grant such further relief as the Court deems necessary and proper.


                                         JURY DEMAND
Plaintiff requests a jury trial on all questions of fact raised by this Complaint.




DATED: November 5, 2019                            Respectfully submitted,




                                                   /s/ Albert Elia

                                                   Albert Elia (aelia@trelegal.com)
                                                   D.C. Bar No. 1032028

                                                   TRE Legal Practice
                                                   1155 Market Street, 10th Floor
                                                   San Francisco, CA 94103
                                                   (415) 873-9199

                                                   Attorneys for Plaintiff Jahinnslerth Orozco




                                       — 11 —
                            COMPLAINT [CASE NO. 1:19-CV-3336]
